Citation Nr: 0600147	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-20 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from November 1951 to January 
1952.  He also served in the North Dakota National Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 RO decision denying the 
benefit sought on appeal.

In June 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The following decision will discuss the application to reopen 
a claim of service connection for a low back disability.  The 
reopened claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  By decision dated in September 1978, the Board denied the 
veteran's claim for service connection for a back disability.

2.  The evidence added to the record since the September 1978 
Board denial, considered in conjunction with the record as a 
whole, is not cumulative and redundant and is so significant 
that it must considered in order to fairly determine if the 
veteran has a low back disability that is related to service. 


CONCLUSIONS OF LAW

1.  The Board decision of September 1978, which denied 
service connection for a low back disability, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1104 
(2005).  

2.  The evidence received since the September 1978 Board 
decision is new and material; and the application to reopen 
the veteran's claim for service connection for a low back 
disability is granted.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7104 the September 1978 decision by 
the Board is final.  If new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.  Absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by VA, except where there is a finding of error.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
low back disability.  The record reflects that the Board, in 
a September 1978 decision, denied the veteran's claim for 
service connection for a low back disability on the basis 
that the veteran's low back disability clearly and 
unmistakeably pre-existed service and that it was not 
aggravated during service. 

Evidence received since the final September 1978 decision 
includes private outpatient records showing post-service 
treatment for a back disability.  This evidence also includes 
a December 2003 medical opinion in which a VA physician 
stated that the veteran's pre-existing back disability was 
aggravated by service.  This additional evidence, which bears 
directly and substantially on whether the veteran's pre-
existing back disability was aggravated in service was not 
previously considered and is not cumulative or redundant.  
Thus, the additional evidence, considered in conjunction with 
the record as a whole, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board concludes that the 
evidence received subsequent to the September 1978 RO denial, 
considered in conjunction with the record as a whole, is new 
and material and the claim for service connection for a back 
disability, to include as secondary to service-connected 
bilateral knee disability, is reopened.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability, the appeal, to this extent, is granted.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Congenital or 
developmental defects may not be service-connected because 
they are not considered injuries or disease under VA law and 
regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  However, service connection may be 
granted where a superimposed injury or disease occurs during, 
or as a result of, active service.  VAOPGCPREC 82-90 (July 
18, 1990).   

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For service 
connection to be warranted for a congenital or developmental 
defect, the evidence would have to show that a superimposed 
injury or disease during service aggravated the 
congenital/developmental defect.

The current medical evidence on file is insufficient to 
determine whether the veteran is entitled to service 
connection for a low back disability.  In this regard, it is 
noted that the veteran was afforded a VA compensation 
examination in December 2003 in order to reconcile the 
etiology of his low back disability.  It appears that the 
examiner did not have access to the claims folder when 
rendering his opinion.  As such, his conclusions regarding 
etiology are of limited probative value as they appear to be 
largely based on the veteran's self-reported history.  In 
addition, final diagnoses were not provided.  On remand, the 
veteran should be scheduled for another VA examination. 

Accordingly, the case is REMANDED to the AMC for the 
following actions:

1.	Schedule the veteran for a VA orthopedic 
examination in order to determine the 
etiology of the veteran's low back 
disability.  Any indicated tests should be 
accomplished.  The claims file must be made 
available to the examiner; the examiner 
should indicate in the examination report 
that the claims file was reviewed.  
Following a review of the claims file, the 
examiner should:  A) Clearly list all 
current low back disabilities; B) opine 
whether any such disability is a congenital 
or developmental defect of the low back; C) 
if such congenital or developmental defect 
is present, 1) did the defect preexist 
service and progress at an abnormally high 
rate during service?, or 2) is there 
evidence of any superimposed injury to the 
low back during service?  D) if any current 
low back disability is not a congenital or 
developmental defect, is it at least as 
likely as not that such began in service?  
E) if any current low back disability is 
not a congenital or developmental defect, 
and it is determined that such preexisted 
service, is it at least as likely not that 
such progressed at an abnormally high rate 
during service?

2.	After completing the requested actions, and 
any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority to include any evidence submitted 
since the issuance of the last supplemental 
statement of the case.

3.	If any benefit sought on appeal remains 
denied, the RO must furnish to the veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
its determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


